HWE 04.16. 2021
ZAM/CMR: USAQ#2020R00768

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA * |
‘ CRIM.NO. ROA-2/-O/ Ilo
v. * . .
* (Cyberstalking, 18 U.S.C.
DESMOND BABLOO SINGH, * § 2261A(2); Aggravated Identity
* Theft, 18 U.S.C. § 1028A)
Defendant *
*
KKKKKEEK ED ee PNTERED
LODSED RECEWED
INDICTMENT APR 21 2021
COUNTS ONE AND TWO
- AT BALTIMORE | oy
(Cyberstalking) ” CS OP UAAYLAND pEPUTY

The Grand Jury for the District of Maryland charges that:

At all times material to this Indictment:

1. Defendant DESMOND BABLOO SINGH (“SINGH”), born June 2001, was a -
resident of New York.

2. “Victim 1,” a female, was a resident of Maryland, who become the primary target
of a months’ long cyberstalking and harassment campaign carried out by SINGH.

3. “Victim 2,” a male acquaintance of Victim 1, was a resident of Maryland, who also
became a target of SINGH’s cyberstalking and harassment.

SINGH’s Harassment and Cyberstalking Campaign Against Victims 1 & 2

4, In approximately 2013-2014, when Victim 1 was a middle school student in

Maryland, she was a friend of SEINGH’s older sister during one school year. At the end of the

school year, SINGH’s family relocated to Texas.
5. Victim 1 never met SINGH in person and was never in any sort of relationship with

SINGH. Victim 1 only knew SINGH as the younger brother of an old friend from middle school,

6. Around the time the SINGH family moved to Texas, SINGH began “following”

Victim 1, who continued to reside in Maryland, on multiple social media platforms. Between

approximately 2014 and Februaty 14, 2020, Victim 1 and SINGH had only a handful of online or
text message conversations, including a few text messages in November and December 2019.

7. On or about Valentine’s Day (February 14), 2020, SUNGH shared with Victim 1 a
private Instagram story in which he unequivocally professed his love for her. ‘The private story,
which contained an image of a necklace SINGH said he had purchased for Victim 1, also linked
to an online blurb authored by SINGH in which he further professed his love for Victim 1, Victim
1 rejected SINGH’s romantic advances and asked SINGH not to contact her any further.

8. Over thé course of the next ten months, SINGH orchestrated and carried out a
relentless cyberstalking and harassment campaign against Victim 1. SINGH orchestrated and
carried out a similar cyberstalking and harassment campaign against Victim 2, an associate of
Victim 1, who SINGH apparently perceived as a romantic rival.

9. Specifically, beginning on or about April 18, 2020, and continuing through at least
on or about November 24, 2020, SINGH used more than one hundred different social media,
electronic communication, and phone accounts to send Victim | harassing communications. These
communications, which included public posts, private social media messages, text messages, and
other online postings, mcluded express and implied threats of death and bodily injury, sexualized
violence, and racial slurs. SINGH frequently used images of Victim 1 in the harassing
communications, in which he denigrated the victim’s character and appearance. SINGH aiso used

the accounts to post content encouraging others to harass Victim 1].
2
a. Many of the social media accounts created and used by SINGH
incorporated Victim |’s name, making it appear as if the accounts were owned and operated

by Victim 1.

b. SINGH also “doxed” Victim | on a number of occasions, publicly posting
her address, phone number, and electronic accounts. By “doxing” Victim 1, SINGH
encouraged others to take action—online or in person—against Victim 1. In one online
posting, for example, SINGH listed Victim 1’s name, birth date, phone number, school,
social media identities, and other identifying information, accompanied by the text:
“UGLY [RACIAL SLUR] GIRL PLS DO MORE TO HER.”

10. Victim 1} pleaded with SINGH and his immediate family members to put an end
to the harassment campaign, but to no avail. In or about May 2020, Victim | told SINGH over
text message that if he didn’t stop harassing her, she would seek a no-contact order. SINGH
responded on or about May 30, 2020, stating: “[E]xpect a wave of the worst possible shit to happen .
to you Imao.” On or about June 2, 2020, SINGH added: “[Y]ou think im kidding im genuinely
never going to stop[,] it’s going to be really funny[,| your fucking fat ass thought you could fuck
with me like this Imfao.” :

11. On or about July 19, 2020, Victim | received an Instagram follow request from one
of the harassing accounts created by SINGH. The account included pictures of Victim 1 and her
house. The account had also posted Victim 1|’s parents’ address in Maryland and stated there
would be a party there the following day.

12. On or about July 20, 2020, Victim 1’s parents’ residence was the target of a

“swatting” attack, meaning that someone contacted law enforcement to falsely report an

emergency at the residence. Specifically, a Baltimore County, Maryland, employee received an
3
anonymous email telling law enforcement to investigate “ASAP” a possible bomb at Victim 1’s
parents’ home. Law enforcement officers responded to the home, but subsequently determined
that the bomb threat was a hoax.

13. On or about July 21, 2020, SINGH texted Victim 1 from an anonymous number he
controlled, writing “you’re getting swatted.” SINGH followed this text message with the
following: “ur dads SSN [XXX-XX-XXXX].”

14. SINGH’s harassment campaign also involved gaining unauthorized access to
Victim 1’s social media accounts. Specifically, on or about July 19, 2020, SINGH gained
unauthorized access to Victim 1°s Snapchat account and changed the email address associated with
the account to an email account created and controlled by him.

15. As a result of SINGH’s unauthorized access to Victim 1’s Snapchat account,
SINGH obtained personal images of Victim | that had been privately stored in her account.
SINGH subsequently shared these personal images of Victim 1 online, in the harassing accounts
he created, and in text messages he sent to Victim 1’s family members.

16. On or about November 23, 2020, SINGH gained unauthorized access to Victim !’s
TikTok account and changed the email associated with the account. Once in control of the account,
SINGH posted several pictures of himself with the caption “omg he’s so hot!!!”

17. SINGH’s cyberstalking and harassment campaign also targeted Victim 2. As he
did with Victim 1, SINGH created numerous social media accounts intended to harass and
intimidate Victim 2; the account names, many of which incorporated Victim 2’s name, commonly
denigrated Victim 2. One such account included the caption, “Loser Ugly Broke [Homophobic
Slur],” under Victim 2’s name. SINGH also used the accounts to post pictures of Victim 2 and

“dox” him,
18. The course of conduct targeting Victim 2 also included repeated threats to seek out
and fight Victim 2. On or about July 18, 2020, SINGH, using an anonymous Twitter account he
created, posted a video, in which an unidentified person is seen knocking on the front door of a
residence where Victim 2 previously lived (apparently believing Victim 2 still lived there).
SINGH tagged Victim 2 in the Twitter post, telling him to answer the door. SINGH later posted
the same video to YouTube, which included Victim 2’s name, the real address of Victim 2’s former
residence, and SINGH’s statement that he went to that location to fight Victim 2.

19. SINGH’s threats of violence against Victim 2 also extended to posts SINGH made
on other social media accounts and in messages he sent directly to Victim,2. For instance, SINGH
sent numerous text messages to Victim 2 directing him to “pull up” to specific locations in

Baltimore, Maryland, so that SINGH could fight him.
' The Charges

20. On or about the dates listed below, in the District of Maryland, the Southern and
Eastern Districts of New York, and elsewhere, the Defendant,

DESMOND BABLOO SINGH,

with the intent to kill, injure, harass, intimidate, and place under surveillance with intent to kill,
injure, harass, and intimidate Victim 1 and Victim 2, used any interactive computer service,
electronic communication service and electronic communication system of interstate commerce,
or any other facility of interstate or foreign commerce to engage in a course of conduct that placed
Victim 1 and Victim 2, each victim being a separate count, in reasonable fear of the death of or
serious bodily injury and caused, atternpted to cause, and would be reasonably expected to cause

substantial emotional distress to the person.

 

 

 

 

 

 

COUNT DATES VICTIM
ONE April 18, 2020 — Nov. 24, 2020 Victim |
TWO May 9, 2020 — Nov. 8, 2020 Victim 2

 

 

18 U.S.C. § 2261A(2)
18 U.S.C. §2
COUNTS THREE AND FOUR
(Aggravated Identity Theft)

The Grand Jury for the District of Maryland further charges that:

21. Paragraphs 1 through 19 of Counts One through Two are hereby incorporated by
reference as though fully set forth herein.

22. On or about the dates listed below, in the District of Maryland, the Southern and
Eastern Districts of New York, and elsewhere, the Defendant,

DESMOND BABLOO SINGH,

did knowingly transfer, possess and use and attempt to use, without lawful authority, a means of
identification of another person, to wit: the Defendant possessed and used the electronic account
credentials of Victim 1, without lawful authority, during and in relation to Wire Fraud, 18 U.S.C.

§ 1343, and Intentional Damage to a Protected Computer, 18 U.S.C. § 1030(a)(S)(A):

 

COUNT DATE PERSON | COMPUTER

 

 

SYSTEM
THREE July 19, 2020 Victim 1 Snapchat
FOUR | November 23, 2020 Victim | TikTok

 

 

 

 

 

 

18 U.S.C. §§ 1028A(a)(1), (c)(4) and (c)(5)

 

 

IB USC. §2
Gonathan F. Lenzner
Acting United States Attaney
SIGNATURE REDACTED
Date: 4-2|- 2)

 

“FE oreperson a
